Title: From George Washington to Major General Israel Putnam, 20 November 1778
From: Washington, George
To: Putnam, Israel


  
    Dear Sir
    Head Quarters Fredericksbg [N.Y.] 20th Novemr 1778
  
You are upon the Receipt hereof to proceed to Danbury with General Poors Brigade and send on General Pattersons and Learneds by the most direct Route to Fishkills. Should Genl Poors, agreeable to my orders of yesterday, have marched on towards Fishkill, you will be pleased to countermand them and turn them back to Danbury. The two Connecticut Brigades are also ordered to Danbury, at which place you are to wait further orders. Desire Genl Patterson to proceed with the two Massachusetts Brigades as expeditiously as possible to Fishkills. I am Dear Sir Yr most obt Servt
  
    Go: Washington
  
